DETAILED ACTION

Status of Claims
Application filed January 31, 2020 is acknowledged.   
Claims 1-23 are pending. 
Claims 1-23 are examined below.
Claims 1-23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 62/799,883, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Claim 5 includes the phrase “the sidewalls intersecting the die mount surface of the package substrate at a right angle.”  The specification filed in provisional application 62/799,883 includes no figure nor description that describes this claim language.  Accordingly, claim 5 is not entitled to the benefit of the prior application.

Claim 7 includes the phrase “the sidewalls intersecting the die mount surface of the package substrate at an angle between 60 and 80 degrees.”  The specification filed in provisional application 62/799,883 includes no figure nor description that describes this claim language.  Accordingly, claim 7 is not entitled to the benefit of the prior application

Claim 8 includes the phrase “the die pads have a first diameter between 70 and 110 microns.”  The specification filed in provisional application 62/799,883 includes no figure nor description that describes this claim language.  Accordingly, claim 8 is not entitled to the benefit of the prior application.

Claim 15 includes the phrase “the solder mask layer having sidewalls that intersect with the die mount surface of the package substrate at a right angle.”  The specification filed in provisional application 62/799,883 includes no figure nor description that describes this claim language.  Accordingly, claim 15 is not entitled to the benefit of the prior application.

Claim 20 includes the phrase “the solder mask layer having sidewalls that intersect with the die mount surface of the package substrate at a right angle.”  The specification filed in provisional application 62/799,883 includes no figure nor description that describes this claim language.  Accordingly, claim 20 is not entitled to the benefit of the prior application.

Claim 22 includes the phrase “a plurality of solder balls on a board side of the surface of the package substrate opposite the die mount surface.”  The specification filed in provisional application 62/799,883 includes no figure nor description that describes this claim language.  Accordingly, claim 22 is not entitled to the benefit of the prior application.

Claim 22 includes the phrase “an encapsulation mold compound covering the semiconductor device die and at least a portion of the die mount surface of the package substrate.”  The specification filed in provisional application 62/799,883 includes no figure nor description that describes this claim language.  Accordingly, claim 22 is not entitled to the benefit of the prior application.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on January 31, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 503 and 709.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the specification are any die pad stated to have a first diameter between 70 and 110 microns.  Paragraph 29 includes that openings of the SMD opening is “about 70 microns” and the die pads have a diameter of 100 microns.  Further, paragraph 39 states that NSMD openings can be 110 microns +/- 10 microns in diameter, with no mention of the die pad diameter whatsoever.  As such, the only diameter disclosed or implied of the die pad is 100 microns.  

For the purposes of examination, “wherein the die pads have a first diameter between 70 and 110 microns” will be given no patentable weight.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a die pad with a diameter of 100 microns, does not reasonably provide enablement for a die pad with a diameter between 70 and 100 microns, and between 100 and 110 microns.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The claims attempt to encompass a breadth of ranges which were not included in the specification, in neither explanation nor example.  The claimed range not only is apparently not critical, but is not even mentioned.  As such, one of ordinary skill in the art has not been provided with enough detail, explicit or implicit, to make such a device.

For the purposes of examination, “wherein the die pads have a first diameter between 70 and 110 microns” will be given no patentable weight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 9,831,205; hereinafter “Chen”).

Regarding claim 1, Chen teaches an apparatus, comprising:
a package substrate (101) having an array of die pads (Figure 3A: 102-1 and 102-2) arranged in rows and columns (Figure 3B) on a die mount surface (top surface of 101), and having an opposing board side surface (bottom surface of 101);
a solder mask layer (103) overlying the die mount surface;
a first plurality of solder mask defined openings in the solder mask layer (103c) at die pad locations (102-2), the solder mask defined openings exposing portions of a surface of corresponding die pads (column 5, lines 44-57), the surface facing away from the package substrate (Figure 3A); and
at least one non-solder mask defined opening (103b) in the solder mask layer at a die pad location (102-1), exposing the entire surface of the die pad and sidewalls of the die pad at the non-solder mask defined opening (column 4, lines 33-44).

Regarding claim 3, Chen teaches the at least one non-solder mask defined opening (103b) further comprises a plurality of non-solder mask defined openings at die pads in corner locations of the array of die pads (Figure 3B).

Regarding claim 4, Chen teaches the at least one non-solder mask defined opening (103b) further comprises a plurality of non-solder mask defined openings at outer edge locations of the array of die pads (Figure 3B).

Regarding claim 5, Chen teaches the at least one non-solder mask defined opening (103b) comprises sidewalls in the solder mask layer, the sidewalls intersecting the die mount surface of the package substrate at a right angle (Figure 3A).

Regarding claim 8, Chen teaches the solder mask defined openings have a second diameter less than the first diameter, and the non-solder mask defined openings have a third diameter greater than the first diameter (Figure 3A).

Regarding claim 10, Chen teaches a method, comprising:
forming an array of die pads in rows and columns (Figure 3A: 102-1 and 102-2) on a die mount surface (top surface of 101) of a package substrate (101) arranged to receive a flip chip mounted semiconductor device die (401);
forming a layer of solder mask material (103) over the array of die pads;
forming a plurality of solder mask defined openings (103c) over the array of die pads (102-2), the solder mask defined openings having a first diameter that is less than a second diameter of the die pads (column 5, lines 44-57); and


Regarding claim 12, Chen teaches forming at least one non-solder mask defined opening (103b) in the solder mask layer further comprises forming non-solder mask defined openings at locations corresponding to exterior corner locations in the array of die pads (Figure 3B).

Regarding claim 13, Chen teaches forming the at least one non-solder mask defined opening (103b) in the solder mask layer further comprises forming non-solder mask defined openings at least one exterior row or column at an outside edge of the array of die pads (Figure 3B: more than one in a row constitutes a “row”).

Regarding claim 14, Chen teaches forming the at least one non-solder mask defined opening (103b) in the solder mask layer further comprises forming non-solder mask defined openings at locations in the array of die pads that are selected using a distance to a neutral point (DNP) on the package substrate (Figure 5D: column 8 line 61 -  column 9, line 14).

Regarding claim 15, Chen teaches forming the at least one non-solder mask defined opening (103b) further comprises forming an opening in the solder mask layer with sidewalls that are spaced from sidewalls of a corresponding die pad, the solder mask layer having sidewalls that intersect with the die mount surface of the package substrate at a right angle (Figure 3A).

Claims 1, 6, 7, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. (US Pub. No. 2017/0278819; hereinafter “Kawamura”).

Regarding claim 1, Kawamura teaches an apparatus, comprising:
a package substrate (91) having an array of die pads (5) arranged in rows and columns (Figure 5) on a die mount surface (top surface of 91), and having an opposing board side surface (bottom surface of 91);
a solder mask layer (6) overlying the die mount surface;
a first plurality of solder mask defined openings in the solder mask layer (Figure 6A) at die pad locations (Paragraph 50), the solder mask defined openings exposing portions of a surface of corresponding die pads (paragraph 44), the surface facing away from the package substrate (Figure 5); and
at least one non-solder mask defined opening (Figure 6B or Figure 9: paragraph 61) in the solder mask layer at a die pad location (paragraph 45), exposing the entire surface of the die pad and sidewalls of the die pad at the non-solder mask defined opening (Figure 6B or Figure 9).

Regarding claim 6, Kawamura teaches the at least one non-solder mask defined opening (Figure 6B for which the NSMD of Figure 9 may be substituted: paragraph 61) comprises sidewalls in the solder mask layer, the sidewalls intersecting the die mount surface of the package substrate at an acute angle (Figure 9; paragraph 62).

Regarding claim 7, Kawamura teaches the at least one non-solder mask defined opening comprises sidewalls in the solder mask layer (Figure 6B for which the NSMD of Figure 9 may 

Regarding claim 10, Kawamura teaches a method, comprising:
forming an array of die pads in rows and columns (Figure 5: 5) on a die mount surface (top surface of 91) of a package substrate (91) arranged to receive a flip chip mounted semiconductor device die (10);
forming a layer of solder mask material (6) over the array of die pads;
forming a plurality of solder mask defined openings (Figure 6A) over the array of die pads (paragraph 50), the solder mask defined openings having a first diameter that is less than a second diameter of the die pads (paragraph 44; Figure 6A); and
forming at least one non-solder mask defined opening (Figure 6B or Figure 9 – paragraph 61) corresponding to a location of at least one of the die pads (paragraph 45), the at least one non-solder mask defined opening having a third diameter that is greater than the second diameter of the die pads (paragraph 45 and Figure 6B or Figure 9).

Regarding claim 16, Kawamura teaches forming the at least one non-solder mask defined opening (Figure 9) further comprises forming an opening in the solder mask layer with sidewalls that are spaced from sidewalls of a corresponding die pad, the solder mask layer having sidewalls that intersect with the die mount surface of the package substrate at an acute angle (Figure 9; paragraph 62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1, and further in view of Pendse et al. (US 8,350,384; hereinafter “Pendse”).
Regarding claim 2, Chen teaches the apparatus of claim 1, and further comprising a semiconductor device die (401: column 10, lines 57-62) with an active surface and having [a solder connection] (403) extending from bond pads (402) on the active surface;


Thus, Chen is shown to teach all the limitations of claim 2 with the exception of conductive post connects in addition to the solder connection, the conductive post connects having solder at the ends of the conductive post connects, and the solder joints formed between the die pads and the conductive post connects.  

Pendse shows that a conductive post with a solder ball at the end is an equivalent structure known in the art (the embodiments of Figures 7c and 7d being interchangeable with the embodiment of Figure 7f; column 12, lines 31-53 and column 13, lines 1-15).  Therefore, because these two interconnections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a solder connection for a conductive post/pillar with a solder ball on the end thereof.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Pendse as applied to claim 1, and further in view of Tang et al. (US 8,164,003; hereinafter “Tang”).


Regarding claim 9, Chen in view of Pendse teaches the non-solder mask defined openings (103b) have sidewalls spaced from sidewalls of the die pads.
Thus, Chen in view of Pendse teaches all the limitations of claim 9 with the exception of the non-solder mask defined openings having a first diameter at a surface of the solder mask layer that faces the semiconductor device die that is smaller than a second diameter where the opening in the solder mask layer meets the die mount surface of the package substrate.
However, Tang teaches an analogous device in which openings in a protective layer (Figure 3G) are explicitly wider at the bottom than at the top in order to strengthen the bonding between the conductive elements and the corresponding electrically connecting pads (Abstract) as an alternative to a solder mask opening in which the top is wider than the bottom (21: column 1, line 35 – column 2, line 31).  Thus, it would have been obvious to one of ordinary skill in the art to substitute a typical solder mask with a protective film with the disclosed opening shape in order to ensure strength of connection to the underlying bond pads.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 10, and further in view of Pendse.

Regarding claim 11, Chen teaches the method of claim 10, and further comprising:
flip chip mounting a semiconductor device die (401: column 10, lines 57-62) to the die mount surface of the package substrate (Figure 5K), the semiconductor device die having a plurality of [solder connections] (403) extending from bond pads (402) on an active surface of the semiconductor device die;

wherein the solder joints extend through the openings in the solder mask layer (Figure 5K).

Thus, Chen is shown to teach all the limitations of claim 2 with the exception of conductive post connects in addition to the solder connections, the conductive post connects having solder at the ends of the conductive post connects, 
forming solder joints between the conductive post connects of the semiconductor device die and the die pads of the package substrate using a thermal reflow process and the solder joints formed between the die pads and the conductive post connects.  

Pendse shows that a conductive post with a solder ball at the end is an equivalent structure known in the art (the embodiments of Figures 7c and 7d being interchangeable with the embodiment of Figure 7f; column 12, lines 31-53 and column 13, lines 1-15).  Therefore, because these two interconnections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a solder connection for a conductive post/pillar with a solder ball on the end thereof.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Pendse.

Regarding claim 17, Chen teaches a packaged semiconductor device, comprising:
a package substrate (101) having an array of die pads (Figure 3A: 102-1 and 102-2) on a die mount surface (top surface of 101), and having an opposing board side surface (bottom surface of 101);
a solder mask layer (103) overlying the die mount surface;
a first plurality of solder mask defined openings in the solder mask layer (103c) at die pad locations (102-2), the solder mask defined openings exposing portions of corresponding die pads (column 5, lines 44-57);
at least one non-solder mask defined opening (103b) in the solder mask layer at a die pad location (102-1), exposing the entire die pad at the non-solder mask defined opening (column 4, lines 33-44); and
a semiconductor device die with an active surface and having [solder connections] (403) extending from bond pads (402) on the active surface, the [solder connections] coupled to the die pads of the package substrate by solder joints extending through the solder mask defined openings and the at least one non-solder mask defined opening in the solder mask layer (Figure 5K).

Thus, Chen is shown to teach all the limitations of claim 17 with the exception of conductive post connects extending from bond pads, the conductive post connects having solder at the ends of the conductive post connects, the conductive post connects coupled to the die pads of the package substrate by solder joints extending through the solder mask defined openings and the at least one non-solder mask defined opening in the solder mask layer.

Pendse shows that a conductive post with a solder ball at the end is an equivalent structure known in the art (the embodiments of Figures 7c and 7d being interchangeable with the embodiment of Figure 7f; column 12, lines 31-53 and column 13, lines 1-15).  Therefore, because these two interconnections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a solder connection for a conductive post/pillar with a solder ball on the end thereof.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 18, Chen in view of Pendse teaches the at least one non-solder mask defined opening (Chen: 103b) further comprises a plurality of non-solder mask defined openings located at die pad locations corresponding to corner locations of the array of die pads (Chen: Figure 3B).

Regarding claim 19, Chen in view of Pendse teaches the at least one non-solder mask defined opening (103b) further comprises a plurality of non-solder mask defined openings located at die pad locations determined using distance to neutral point (DNP) information (Figure 5D: column 8 line 61 -  column 9, line 14).

Regarding claim 20, Chen in view of Pendse teaches the at least one non-solder mask defined opening (103b) further comprises an opening in the solder mask layer with sidewalls that are spaced from sidewalls of a corresponding die pad, the solder mask layer having sidewalls that intersect with the die mount surface of the package substrate at a right angle (Figure 3A).

Claims 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Pendse.

Regarding claim 17, Kawamura teaches a packaged semiconductor device, comprising:
a package substrate (91) having an array of die pads (5) on a die mount surface (top surface of 91), and having an opposing board side surface (bottom surface of 91);
a solder mask layer (6) overlying the die mount surface;
a first plurality of solder mask defined openings in the solder mask layer (Figure 6A) at die pad locations (paragraph 50), the solder mask defined openings exposing portions of corresponding die pads (paragraph 44);
at least one non-solder mask defined opening (Figure 6B or Figure 9: paragraph 61) in the solder mask layer at a die pad location (paragraph 45), exposing the entire die pad at the non-solder mask defined opening (Figure 6B or Figure 9); and
a semiconductor device die (Figures 3 and 4: 10(97)) with an active surface and having [solder connections] (4) extending from bond pads (7) on the active surface, the [solder connections] coupled (Figures 6A and 6B) to the die pads (5) of the package substrate by solder joints extending through the solder mask defined openings and the at least one non-solder mask defined opening in the solder mask layer (Figures 6A and 6B).

Thus, Kawamura is shown to teach all the limitations of claim 17 with the exception of conductive post connects extending from bond pads, the conductive post connects having solder at the ends of the conductive post connects, the conductive post connects coupled to the die pads 

Pendse shows that a conductive post with a solder ball at the end is an equivalent structure known in the art (the embodiments of Figures 7c and 7d being interchangeable with the embodiment of Figure 7f; column 12, lines 31-53 and column 13, lines 1-15).  Therefore, because these two interconnections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a solder connection for a conductive post/pillar with a solder ball on the end thereof.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 21, Kawamura in view of Pendse teaches the at least one non-solder mask defined opening (Kawamura : Figure 6B for which the NSMD of Figure 9 may be substituted: paragraph 61) further comprises an opening in the solder mask layer with sidewalls that are spaced from sidewalls of a corresponding die pad, the solder mask layer having sidewalls that intersect with the die mount surface of the package substrate at an acute angle (Kawamura: Figure 9; paragraph 62).

Regarding claim 22, Kawamura in view of Pendse teaches a plurality of solder balls on a board side surface of the package substrate opposite the die mount surface (Kawamura teaches that mounting board 91 has first surface 91a and second surface 91b opposite to 91a – paragraph 23, and that NAND memories 92a and 92b are mounted on surface 91a and two NAND memories 92c and 92d are mounted on the second surface 91b.  Figures 1(a), (b), and (c).  Paragraph 3 states memories are bonded to the board by solder bumps.  Thus, it would be 

Regarding claim 23, Kawamura in view of Pendse teaches an encapsulation mold compound (Pendse: 324) covering the semiconductor device die and at least a portion of the die mount surface of the package substrate (Pendse: Figures 14-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        
/PHAT X CAO/Primary Examiner, Art Unit 2817